DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 04/11/2022, with respect to claims 1, 19 and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of claims 1, 19 and 20 has been withdrawn. 
Applicant’s arguments, see page 7, filed 04/11/2022, with respect to claims 10 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of claim 10 has been withdrawn. 
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Regarding the dual viscosity lubricants of House ‘981, applicant’s arguments are not persuasive. House ‘981 teaches the system may be used with gel lubricants or hydrophilic catheters with a packet of saline [0027]. While House ‘981 fails to provide details on the nature of the lubricant within the introducer, references such as House ‘864 provide motivation for controlling the viscosity of the lubricants used in order to not only facilitate insertion [House ‘864 0008] but to prevent discomfort, pain and damage to the user [House ‘864 0012] as is well known in the art.
Regarding the use of saline as a lubricant, House ‘981 teaches the saline acts to lubricate the catheter. A lubricant is defined as “a substance, such as oil or grease, used for minimizing friction, especially in an engine or component” (Oxford Languages). As the saline acts to minimize friction, it would appear to act as a lubricant in this situation. Furthermore, additional references utilize non-saline lubricants within a packet to coat an uncoated catheter prior to insertion as detailed in the action. When dividing catheters into two groups of “coated” and “uncoated” it would seem obvious to utilize teaches and methods between the two, making the obvious changes in lubricants required by the catheter itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-15 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20150011981 A1 (House), hereinafter House in view of US 20040074794 A1 (Conway et al.), hereinafter Conway and US 9308298 B2 (Zhang), hereinafter Zhang, and US 20090099531 A1 (Griesbach), hereinafter Griesbach, and further in view of US 20110230864 A1 (House), hereinafter House ‘864 as evidenced by Ozbek “Viscosity of Aqueous Sodium Chloride Solutions From 0-150oC”, hereinafter Ozbek.
Regarding claim 1, House ‘981 teaches a catheter system (100) for draining a fluid [0014] the system comprising: a catheter (120); 
an introducer (110) coupled to a proximal end of the catheter [0022], the proximal end of the catheter being coated with a lubricant [0022]; 
a sheath (101) surrounding the catheter (Fig. 1) [0022]; and 
a sachet positioned loosely within the sheath and external to the catheter [0027]. The sachet is noted to contain saline for the purpose of lubrication. Saline has a viscosity of less than 2,000 cP (Ozbek; Graph of “Viscosity of Aqueous NaCl Solutions”, page 25).
House ‘981 fails to teach the catheter being uncoated, the viscosity of the lubricant coating the proximal end of the catheter, the sachet is formed of pliable plastic foil or that the contents of the sachet are a water-based gel. While House ‘981 teaches lubricant stored inside the introducer which would coat the interior of the tip, House ‘981 fails to describe the introducer having a tip which is covered by a lubricant.
Conway teaches a catheter system (Fig. 1) comprising a sachet (3), the sachet being constructed of a pliable plastic, namely polyethylene [0028], in the form of layered metallic foil and plastic [0028] or may be made entirely of a plastic film [0034 and 0039] and therefore is considered to teach a “pliable plastic foil” the sachet positioned loosely within the sheath [0026].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sachet of House ‘981 with the sachet materials of Conway to allow for use by persons with diminished strength, coordination or dexterity [Conway 0034].
	Zhang teaches a catheter system (Fig. 4) wherein the viscosity of the lubricant coating the proximal end of the catheter may be greater than 2000 cP (Col. 9: lines 60-64). Zhang further teaches use of a water-based gel, which is noted to be in common use (Col. 16: lines 66-67).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lubricants of House ‘981 in view of Conway with the lubricants of Zhang to make the system easier to use (Zhang Col. 12: lines 19-22).
	House ‘864 teaches a catheter system for draining a fluid comprising an introducer having a tip which is covered by a lubricant [0037].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer of House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach with the introducer of House ‘864 to reduce discomfort and pain to the user [House ‘864 0012].
	Griesbach teaches a catheter system for draining a fluid (Fig. 4) comprising a catheter having an uncoated surface (10) [**] and a sachet of lubricant (120).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of House in view of Conway and Zhang with the uncoated catheter system of Griesbach as it would be obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding claim 4, House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach teaches the system in claim 1.
House ‘981 further teaches a collection bag (Fig. 1) (102) positioned at one end of the catheter [0022].  

Regarding claims 8-15, House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach teaches the system in claim 1, but fails to teach a cap system including an insertable stem, stopper, cap or radial flange.
House ‘864 teaches a catheter cap (Abstract), further comprising an elongate stem (102) insertable into the introducer [0026]. House ‘864 further teaches a stopper (104) coupled to a distal end of the elongate stem, the stopper sealing a distal portion of the introducer [0035].  House ‘864 further teaches a cap (100) coupled to a proximal end of the elongate stem such that the cap covers an introducer tip protruding from a proximal end of the introducer [0035] and wherein the lubricant is contained within the cap and covers the introducer tip when within the bell cap [0037]. House ‘864 further teaches the cap (100) and stopper (104) seal the introducer (113) when coupled with the introducer [0014]; wherein the stopper (104) is substantially spherical [0035]. House ‘864 further teaches the stopper is a radial flange (116) [0035] which has a beveled edge [0032]. House ‘864 further teaches the distal opening releasably engages with the stopper (104) [0035].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach with the teachings of House ‘864 to provide a cap enclosure for the catheter system to fully block the distal opening, preventing airflow and assisting in maintaining a sterile environment [House ‘981 0008].
Regarding claims 21 and 22, House ‘981 fails to teach the lubricant has a viscosity of 15,000 - 30,000 cP.
Zhang further teaches the lubricant has a viscosity of 3,000 – 150,000 cP (Col. 9: lines 62-65), corresponding to the claimed ranges of 15,000 - 30,000 cP and 18,000 - 26,500 cP.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lubricant of House in view of Conway, Zhang and Griesbach with the lubricant of Zhang through use of known technique to improve similar devices in the same way MPEP 2143 IC.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 2, 3, 19, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach, as evidenced by Ozbek in view of US 3967728 A (Gordon), hereinafter Gordon.
Regarding claim 2, House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach teaches the system in claim 1, but fails to teach the sachet decreases evaporation and is capable of being opened by tearing or bursting open with normal manual forces applied outside of the sheath without compromising the sheath.
Gordon teaches a catheter system (Abstract) wherein the sachet (17) decreases evaporation (Col. 2: lines 49-50) and is capable of being opened by tearing or bursting open (Col. 2: lines 34-37) with normal manual forces applied outside of the sheath without compromising the sheath (Col. 3: lines 21-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach with the sachet of Gordon to ensure ease of installation by the user [0008].
 
Regarding claim 3, House ‘981 in view of Conway, Zhang, House ‘864, Griesbach and Gordon teaches the system in claim 2, but fails to explicitly discuss the potential interference between the sachet and sheath.
Gordon teaches that the sachet is rolled like “a toothpaste tube” (Col. 3: lines 22-25) and is therefore a pliable material which is interpreted to not to interfere with scrunching of the sheath during catheter deployment.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sachet of House ‘981 in view of Conway, Zhang, House ‘864, Griesbach and Gordon with the sachet materials of Gordon to control the discharge of lubricant (Gordon Col. 3: lines 25-28).
 
Regarding claim 19, House ‘981 teaches a catheter system (100) for draining a fluid [0014], the system comprising: a catheter (120); 
an introducer (110) coupled to a proximal end of the catheter [0022]; 
a sheath surrounding the catheter (120); a collection bag (202) positioned at one of the catheter; and a sachet and positioned within the sheath and external to the catheter [0027], the sachet containing a lubricating fluid having a viscosity of less than 2,000 cP.  The sachet is noted to contain saline for the purpose of lubrication. Saline has a viscosity of less than 2,000 cP (Ozbek; Graph of “Viscosity of Aqueous NaCl Solutions”, page 25).
House ‘981 fails to teach the catheter being uncoated, the material composition of the sachet, the proximal end of the catheter being coated with a lubricant with a viscosity of greater than 2,000 cP or the sachet containing a water-based gel having a viscosity of less than 2,000 cP. While House ‘981 teaches lubricant stored inside the introducer which would coat the interior of the tip, House ‘981 fails to describe the introducer having a tip which is covered by a lubricant.
Gordon teaches a catheter system wherein the lubricant sachet (17) is comprised of a pliable plastic foil type (Col. 2: lines 45-47).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 with the teachings of Gordon to ensure ease of installation by the user [House 0008] by using an internal sachet of lubricant to automatically lubricate the catheter tip (Gordon Col. 3: lines 27-29).
Zhang teaches a catheter system (Fig. 4) wherein the viscosity of the lubricant coating the proximal end of the catheter may be greater than 2000 cP (Col. 9: lines 60-64). Zhang further teaches use of a water-based gel, which is noted to be in common use (Col. 16: lines 66-67).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lubricants of House ‘981 in view of Gordon with the lubricants of Zhang to make the system easier to use (Zhang Col. 12: lines 19-22).
	House ‘864 teaches a catheter system for draining a fluid comprising an introducer having a tip which is covered by a lubricant [0037].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer of House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach with the introducer of House ‘864 to reduce discomfort and pain to the user [House ‘864 0012].
Griesbach teaches a catheter system for draining a fluid (Fig. 4) comprising a catheter having an uncoated surface (10) [claim 5] and a sachet of lubricant (120).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of House in view of Conway and Zhang with the uncoated catheter system of Griesbach as it would be obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding claim 20, House ‘981 teaches a catheter system (100) for draining a fluid [0014], the system comprising: a catheter; 
a sheath surrounding the catheter (120); 
a collection bag (202) positioned at one of the catheter; 
an introducer (110) coupled to a proximal end of the catheter [0022], the introducer (110) in liquid communication with a volume (Reservoir – House ‘981 [0022]) between the sheath (101) and the catheter (120); a sachet containing a lubricating fluid having a viscosity of less than 2,000 cP [0027]. The sachet is noted to contain saline for the purpose of lubrication. Saline has a viscosity of less than 2,000 cP (Ozbek; Graph “Viscosity of Aqueous NaCl Solutions, page 25).
	House ‘981 fails to teach the catheter is uncoated, the material construction of the sachet, the proximal end of the catheter being coated with a lubricant with a viscosity of greater than 2,000 cP or the sachet containing a water-based gel having a viscosity of less than 2,000 cP.
Gordon teaches a catheter system in which a sachet (17) comprised of a pliable plastic foil (Col. 2: lines 45-47) type and positioned within the sheath and external to the catheter.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 with the teachings of Gordon to ensure ease of installation by the user [House 0008] by using an internal sachet of lubricant to automatically lubricate the catheter tip (Gordon Col. 3: lines 27-29).
Zhang teaches a catheter system (Fig. 4) wherein the viscosity of the lubricant coating the proximal end of the catheter may be greater than 2000 cP (Col. 9: lines 60-64). Zhang further teaches use of a water-based gel, which is noted to be in common use (Col. 16: lines 66-67).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lubricants of House ‘981 in view of Gordon with the lubricants of Zhang to make the system easier to use (Zhang Col. 12: lines 19-22).
Griesbach teaches a catheter system for draining a fluid (Fig. 4) comprising a catheter having an uncoated surface (10) [claim 5] and a sachet of lubricant (120).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of House in view of Conway and Zhang with the uncoated catheter system of Griesbach as it would be obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 23 and 24, House ‘981 fails to teach the lubricant has a viscosity of 15,000 - 30,000 cP.
Zhang further teaches the lubricant has a viscosity of 3,000 – 150,000 cP (Col. 9: lines 62-65), corresponding to the claimed ranges of 15,000 - 30,000 cP and 18,000 - 26,500 cP.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lubricant of House in view of Conway, Zhang and Griesbach with the lubricant of Zhang through use of known technique to improve similar devices in the same way MPEP 2143 IC.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over House ‘981 in view of Conway, Zhang, House ‘864, Griesbach and Zhang and further in view of US 20100312203 A1 (House), hereinafter House ‘203.
Regarding claims 5 and 6, House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach teaches the system in claim 4, but fails to teach finger holes in the collection bag or a hook near the collection bag.
House ‘203 teaches a catheterization kit (Fig. 3) comprising finger holes (314, 316, 318) positioned in the collection bag to facilitate in opening of the collection bag [0029].  House ‘203 further teaches a catheterization kit comprising a hook (520) positioned near the connection of the catheter to the collection bag [0038].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 in view of Conway, Zhang, House ‘864 and Griesbach with the finger holes and hook of House ‘231 to ensure the device is easy to use for patients with low dexterity [House ‘981 0010]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170056622 A1 discloses a catheter system comprising an introducer containing lubricant and embodiments with a sachet of fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781